                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Daniel D. Sheets,                                       Case No. 3:19-cv-38

                Plaintiff

        v.
                                                        MEMORANDUM OF OPINION
                                                        AND ORDER

Doe, M.D., et al.,

                Defendants


                                           INTRODUCTION


        Pro se Plaintiff Daniel Sheets has filed this civil action against John Doe, M.D., the director

or chief executive of St. Luke’s Hospital (St. Luke’s) in Maumee, Ohio; Jane or John Doe, M.D., a

surgeon at St. Luke’s; and John Doe, the manufacturer or distributor of the pacemaker at issue in

this suit. In his complaint, Plaintiff alleges that the physician Defendant committed medical

malpractice in the treatment of his mother for heart disease, including the implantation of a

defective pacemaker, which he claims resulted in her death. (Doc. 1.) Plaintiff also has moved to

proceed in forma pauperis (Doc. 2); that motion is granted. For the following reasons, Plaintiff’s

complaint is dismissed.
                                             BACKGROUND


        According to the complaint, Plaintiff’s 85-year-old mother, Shirley Ann Sheets, underwent

emergency surgery in June 2016 at St. Luke’s. (Doc. 1 at 2.) The surgeon implanted a pacemaker to

treat her heart disease. (Id.) Although Mrs. Sheets initially showed signs of recovery after the

surgery, her health rapidly declined over the next few months. (Id. at 2-3.) She experienced severe

head and chest pain and fainted several times. (Id.) Each time, she returned to St. Luke’s for

treatment. (Id.) In October 2016, she underwent surgery to relieve pressure in her brain from the

build-up of blood and other fluids, and the following month received a hip replacement after she

broke a hip from a fall. (Id. at 3.) Mrs. Sheets died in January 2017. (Id. at 4.)


        Plaintiff, Mrs. Sheets’ son, has now filed this complaint against the unidentified “director or

chief executive/owner” of St. Luke’s who is “legally responsible for the overall operation” of the

hospital; the unidentified St. Luke’s “medical doctor” who performed Mrs. Sheets’ surgeries and

“diagnostics”; and the “chief manufacturer/distributor” of the allegedly defective pacemaker Mrs.

Sheets received. (Id. at 2.) The complaint alleges the St. Luke’s “medical staff . . . deliberately

disregarded serious medical treatment and ill performed surgery rending such performance to be

malpractice overall, which caused the demise of Mrs. Sheets at 85.” (Id. at 4.) It further alleges the

pacemaker Mrs. Sheets received was defective, also contributing to Mrs. Sheets’ death. (Id.) Plaintiff

claims he “and his family are suffering from great mental stress, and mental disability by the loss of

Mrs. Sheets at this time.” (Id.)


                                          DISCUSSION


        Pro se pleadings are held to “less stringent standards than formal pleadings drafted by

lawyers” and must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam).



                                                    2
Nevertheless, district courts are required to screen all in forma pauperis actions and dismiss before

service any action the court determines is frivolous or malicious, fails to state a claim on which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2)(B); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).


        To state a claim, a complaint must set forth “sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Hill, 630 F.3d at 471 (applying the dismissal

standard articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S.

544 (2007), to dismissals for failure to state a claim under § 1915(e)(2)(B)). The “allegations must be

enough to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555. And they

must be sufficient to give defendants “fair notice of what [the plaintiff’s] claims are and the grounds

upon which they rest.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002).


        Plaintiff’s complaint must be dismissed. A threshold question in every federal case is

“determining the power of the court to entertain the suit.” Warth v. Seldin, 422 U.S. 490, 498 (1975).

One issue courts must consider in this inquiry is the plaintiff’s standing, or “whether the plaintiff has

alleged such a personal stake in the outcome of the controversy as to warrant his invocation of

federal-court jurisdiction and to justify exercise of the court’s remedial powers on his behalf.” Id. at

498-99 (internal quotation marks and citation omitted). The fact that the plaintiff may collaterally

benefit from the court’s judgment is not enough to invoke standing; “the plaintiff himself [must

have] suffered some threatened or actual injury” resulting from the alleged violation of law. Id. at

499 (internal quotation marks and citation omitted).


        Similarly, federal law allows parties to “plead and conduct their own cases personally or by

counsel.” 28 U.S.C. § 1654. But “plaintiffs may not appear pro se where interests other than their



                                                     3
own are at stake.” Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002). To the extent Plaintiff

asserts claims on his mother’s behalf or on behalf of his “family,” therefore, he lacks standing.


         Nor can Plaintiff bring claims on behalf of his mother’s estate. A pro se litigant can represent

an estate only where he or she is the sole beneficiary of the estate and the estate has no creditors.

Bass v. Leatherwood, 788 F.3d 228, 230 (6th Cir. 2015). Plaintiff does not claim to be the executor or

administrator of his mother’s estate. And he does not allege that he is the sole beneficiary of his

mother’s estate or that the estate has no creditors. Plaintiff, therefore, also lacks standing to bring

these claims on behalf of his mother’s estate.


         Finally, to the extent that Plaintiff raises claims based on his own “mental stress” and

“mental disability” caused by his mother’s death, his complaint fails to state a plausible claim upon

which relief may be granted. Plaintiff does not specify any viable legal theory or allege any facts

supporting this claim for damages. See Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir.

1996) (a court is not required to accept summary allegations or unwarranted conclusions in

determining whether a complaint states a claims for relief).


                                             CONCLUSION


         Accordingly, Plaintiff’s complaint is dismissed under 28 U.S.C. § 1915(e)(2)(B) for lack of

standing and failure to state a claim upon which relief may be granted. This Court further certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.


         So Ordered.


                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge


                                                    4
